Citation Nr: 0617677	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-37 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Timeliness of the filing of a notice of disagreement for the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. Rose, Counsel 




INTRODUCTION

The veteran had recognized guerrilla service from July 1944 
to March 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating determination by the 
Manila, Philippine, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


FINDING OF FACT

In June 2006, the Board received a copy of Certificate of 
Death showing that the veteran died on April [redacted], 2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2005); 38 C.F.R. § 20.1302 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, regretfully, the veteran died in April 2005, 
while his claim was still pending.  As a matter of law, 
pending claims from veterans do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho, 
supra.  Because of his death, this appeal on the merits has 
become moot and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West Supp. 2005); 38 C.F.R. § 
20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2005).


ORDER

The appeal is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


